Citation Nr: 0703387	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for claimed hepatitis.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the RO.  

The veteran's appeal also initially included the issue of 
service connection for post-traumatic stress disorder (PTSD), 
but this claim was granted in a March 2005 rating decision.  

Separately, the veteran was issued a Statement of the Case 
addressing a claim of service connection for bilateral 
hearing loss, but has not responded to this issuance to date.  
This claim therefore is not presently before the Board on 
appeal.  



FINDINGS OF FACT

1.  The veteran, a recipient of the Combat Infantryman Badge, 
has been diagnosed with tinnitus that is shown as likely as 
not to be etiologically linked to medications taken for his 
service-connected PTSD.  

2.  The veteran claimed hepatitis B has not been shown to 
have been first manifest in service or for many years 
thereafter.  

3.  Any current hepatitis is not shown to be due to any event 
or incident of the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by tinnitus is 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  

2.  The veteran does not have a liver disability manifested 
by hepatitis due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his claimed disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  


III.  Tinnitus

Preliminarily, the Board notes that the Court has determined 
that, for tinnitus, a veteran is competent to present 
evidence of continuity of symptomatology since service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In the present case, the earliest notation of ringing in the 
ears is a job-related medical history report from May 1980 
when the veteran reported being treated for ear ringing in 
January 1979.  Subsequent medical records from the veteran's 
employer include frequent notations of ringing in the ears.  

During his August 2004 VA hearing, the veteran, a recipient 
of the Combat Infantryman Badge, reported having trouble with 
ringing in his ears within two years following service and 
attributed this ringing to noise exposure from machine guns 
and other artillery during service.  

The veteran underwent a VA audiological examination in July 
2005, during which he reported having bilateral tinnitus, 
with an onset in the early 1970's.  

The examiner, who reviewed the claims file, noted that she 
was unable "to resolve [the] cause of tinnitus without 
resort to mere speculation."  Because the veteran's 
audiological testing revealed no change in hearing during 
service, the examiner found that tinnitus was "less likely 
as not" due to acoustic trauma.  She further noted, however, 
that PTSD medications could be a contributor to tinnitus and 
accordingly opined that it was "at least as likely as not 
PTSD was a contributor to [the veteran's] tinnitus, and 
therefore, related to service."  

In regard to the service-connected PTSD, the Board further 
notes that a review of the claims file reveals treatment with 
multiple psychotropic medications, including Elavil, 
Risperdal and Zoloft.  There is no indication that these 
medications were solely warranted for disorders other than 
PTSD.  

Based on the above evidence, it is the preliminary conclusion 
of the Board that the veteran's claimed tinnitus was not 
first manifest in service but has been present for more than 
two decades and has apparently been worsened by medications 
prescribed for his service-connected PTSD.  

As noted, under the recent revisions to 38 C.F.R. § 3.310(b), 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

In this case, however, there is no medical evidence of record 
that serves to provide a clear and reliable picture of the 
baseline level of severity of the nonservice-connected 
tinnitus, excluding any secondary aggravation from the 
veteran's PTSD medications.  For the Board to resort to 
speculation on the baseline level of severity under such 
circumstances would violate Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1990), which holds that the Board may not provide 
its own medical judgment in the guise of an opinion.  

At the same time, there is uncontradicted evidence of 
aggravation, and to defer a service connection grant solely 
to obtain a medical opinion, which would invariably be 
speculative in nature, as to the baseline level of severity 
of tinnitus would result in a substantial delay and possibly 
unfairly prejudice the veteran's claim.  

The Board will therefore not take such action in the present 
case.  See Bernard v. Brown, 4 Vet. App. at 394; see also 
Sabonis v. Brown, 6 Vet. App. at 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Rather, it is the determination of the Board that, in view of 
the evidence of aggravation of tinnitus as secondary to 
medications taken for the veteran's service-connected TDIU, a 
grant of service connection for tinnitus under 38 C.F.R. 
§ 3.310 and Allen is warranted.  This claim is thus granted 
in full.  


IV.  Hepatitis B

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, either hepatitis or 
other dysfunction of the liver.  He specifically denied any 
such abnormalities in a September 1969 Report of Medical 
History, and his corresponding examination report was also 
negative for liver abnormalities.  

Subsequent to service, a July 1987 letter from the American 
Red Cross indicates that a recent blood donation from the 
veteran was shown to have abnormalities on laboratory 
testing.  

The veteran was seen at a VA facility in May 2001 after being 
found to have a hepatitis B surface antigen positivity "a 
few years back."   

In support of his claim, the veteran reported having had 
post-service treatment for hepatitis from John Mieczkowski, 
M.D.  

However, in a March 2002 statement, Dr. Mieczkowski noted 
that he did not provide services to the veteran in 1970, as 
he began his practice in the area (Corning, New York) only in 
1975.  

A July 2003 VA treatment record indicates that the veteran 
had been told in the 1980's that there was serologic evidence 
of hepatitis B exposure, following a blood donation.  

During his August 2004 RO hearing, the veteran noted that he 
"figured there was probably a chance of actually getting 
hepatitis" in Vietnam during a time when he swam in a river 
polluted with human waste.  He did indicate, however, that, 
prior to being notified of possible hepatitis by the American 
Red Cross, he had donated blood for basically two years 
without incident.  

The veteran subsequently underwent a VA liver, gall bladder, 
and pancreas examination in December 2004, with an examiner 
who reviewed his claims file.  

The examiner noted that the letter from the Red Cross 
indicated that there were some hepatitis antibodies found in 
his blood.  However, there was no evidence in the chart of 
cirrhosis of the liver, and a stool sample from November 2004 
was negative.  

In rendering an impression, the examiner noted that the 
veteran had hepatitis C antibodies, but no history of 
hepatitis B shots or evidence of cirrhosis yet.  

There was no evidence of liver impairment from laboratory 
findings, but the veteran did have hepatitis B antibodies.  
There was no impairment from hepatitis B.  The examiner 
further noted that he could not "find a real exposure to 
hepatitis B in, before, or during the service" and that the 
origin of the disease was uncertain.  

Subsequent VA treatment records indicate mixed laboratory 
findings.  Liver function testing from December 2005 was 
noted to reveal very mild transaminase elevation at times, 
negative hepatitis C findings, and inconclusive hepatitis B 
findings.  

A January 2006 record reflects that the veteran's hepatitis B 
studies were "not really straightforward."  An addendum 
from February 2006, however, indicates that hepatitis B 
studies were consistent with a prior infection.  

A review of the above evidence reflects evidence of a prior 
hepatitis B infection, although the findings of record are 
not fully conclusive as to whether there exists a current 
hepatitis B disability.  

What is far more clear from the record, however, is that the 
medical evidence does not support a finding of hepatitis B of 
in-service onset.  

The veteran's service medical records are negative for liver 
dysfunction, and there is no indication of such dysfunction 
prior to 1987, when a Red Cross blood donation was found to 
indicate liver abnormalities.  Of note is the December 2004 
VA examiner's opinion that there was nothing in the record to 
support hepatitis B exposure in service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, from his hearing 
testimony.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hepatitis B, and 
the appeal to this extent must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for tinnitus is granted.  

Service connection for hepatitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


